Citation Nr: 0717407	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for heart disease and for a TDIU.  

In a September 2005 decision, the Board denied service 
connection for heart disease and remanded the issue of 
entitlement to a TDIU for additional development.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a November 2006 order, the 
Court vacated the Board's decision concerning the denial of 
service connection for heart disease and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Partial Remand (Joint Motion).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the Board finds that additional 
development is needed before it can adjudicate the issue of 
entitlement to service connection for heart disease.  The 
Board also finds that the issue of entitlement to a TDIU must 
be deferred until after all development and readjudication 
concerning the first issue have been accomplished. 

The veteran's service medical records show that he complained 
of chest and abdominal pain on occasions, including at the 
time of his retirement examination in August 1990, although 
heart disease was never identified in service, providing 
evidence against this claim.  In December 1993, approximately 
three years after service, the veteran was eventually 
diagnosed with heart disease, namely unstable angina 
secondary to arteriosclerotic occlusive disease of the 
coronary arteries.  

The veteran was afforded a VA examination in April 2003 to 
determine whether his heart disease was related to service.  
The examiner diagnosed the veteran with coronary artery 
disease, status post coronary artery bypass graft in 1994.  
Based on a review of the claims file, the examiner opined 
that "it is possible that his coronary artery disease 
developed after discharge from the Army." 

The problem with this opinion is that the phrase "it is 
possible" is speculative. Unfortunately, the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (holding that service connection may 
not be based on resort to speculation or remote possibility).  
Therefore, a medical opinion should be obtained to determine 
whether the veteran's heart disease is related to service. 

The Board also finds that the claim of entitlement to a TDIU 
is inextricably intertwined with the claim for service 
connection for heart disease.  Since the veteran does not 
presently meet the percentage requirements for a total 
disability rating, any potential grant of service connection 
may bear significantly on his TDIU claim.  See Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on 
a particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is REMANDED for the following action:


1.  The veteran's claims file should be 
reviewed by the VA examiner who examined 
the veteran in April 2003.  If this 
examiner is unavailable, the claims file 
should be referred to another suitably 
qualified physician.  Following this 
review, the examiner should state whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's heart disease had its onset 
either in service or within one year of 
his separation from active duty in 
November 1990.  If the examiner 
determines that additional examination, 
tests, or studies are required to provide 
an opinion, the veteran should be 
scheduled for a VA examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the RO should 
readjudicate the issues of entitlement to 
service connection for heart disease and 
entitlement to a TDIU.  If either benefit 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



